
	
		II
		111th CONGRESS
		1st Session
		S. 973
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Nelson of Florida
			 (for himself, Mr. Reid, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the distribution of additional residency positions, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resident Physician Shortage
			 Reduction Act of 2009.
		2.Distribution of
			 additional residency positions
			(a)In
			 generalSection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
				(1)in paragraph
			 (4)(F)(i), by striking paragraph (7) and inserting
			 paragraphs (7) and (8);
				(2)in paragraph
			 (4)(H)(i), by striking paragraph (7) and inserting
			 paragraphs (7) and (8); and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)Distribution of
				additional residency positions
							(A)Additional
				residency positions
								(i)Reduction in
				limit based on unused positions
									(I)In
				generalThe Secretary shall reduce the otherwise applicable
				resident limit for a hospital that the Secretary determines had residency
				positions that were unused for all 5 of the most recent cost reporting periods
				ending prior to the date of enactment of this paragraph by an amount that is
				equal to the number of such unused residency positions.
									(II)Exception for
				rural hospitals and certain other hospitalsThis subparagraph
				shall not apply to a hospital—
										(aa)located in a
				rural area (as defined in subsection (d)(2)(D)(ii));
										(bb)that has
				participated in a voluntary reduction plan under paragraph (6); or
										(cc)that has
				participated in a demonstration project approved as of October 31, 2003, under
				the authority of section 402 of Public Law 90–248.
										(ii)Number
				available for distributionThe number of additional residency
				positions available for distribution under subparagraph (B) shall be an amount
				that the Secretary determines would result in a 15 percent increase in the
				aggregate number of full-time equivalent residents in approved medical training
				programs (as determined based on the most recent cost reports available at the
				time of distribution). One-third of such number shall only be available for
				distribution to hospitals described in subclause (I) of subparagraph (B)(ii)
				under such subparagraph.
								(B)Distribution
								(i)In
				generalThe Secretary shall increase the otherwise applicable
				resident limit for each qualifying hospital that submits an application under
				this subparagraph by such number as the Secretary may approve for portions of
				cost reporting periods occurring on or after the date of enactment of this
				paragraph. The aggregate number of increases in the otherwise applicable
				resident limit under this subparagraph shall be equal to the number of
				additional residency positions available for distribution under subparagraph
				(A)(ii).
								(ii)Distribution
				to hospitals already operating over resident limit
									(I)In
				generalSubject to subclause (II), in the case of a hospital in
				which the reference resident level of the hospital (as specified in clause
				(iii)) is greater than the otherwise applicable resident limit, the increase in
				the otherwise applicable resident limit under this subparagraph shall be an
				amount equal to the product of the total number of additional residency
				positions available for distribution under subparagraph (A)(ii) and the
				quotient of—
										(aa)the number of
				resident positions by which the reference resident level of the hospital
				exceeds the otherwise applicable resident limit for the hospital; and
										(bb)the number of
				resident positions by which the reference resident level of all such hospitals
				with respect to which an application is approved under this subparagraph
				exceeds the otherwise applicable resident limit for such hospitals.
										(II)RequirementsA
				hospital described in subclause (I)—
										(aa)is
				not eligible for an increase in the otherwise applicable resident limit under
				this subparagraph unless the amount by which the reference resident level of
				the hospital exceeds the otherwise applicable resident limit is not less than
				10 and the hospital trains at least 25 percent of the full-time equivalent
				residents of the hospital in primary care and general surgery (as of the date
				of enactment of this paragraph); and
										(bb)shall continue
				to train at least 25 percent of the full-time equivalent residents of the
				hospital in primary care and general surgery for the 10-year period beginning
				on such date.
										In the
				case where the Secretary determines that a hospital no longer meets the
				requirement of item (bb), the Secretary may reduce the otherwise applicable
				resident limit of the hospital by the amount by which such limit was increased
				under this clause.(III)Clarification
				regarding eligibility for other additional residency
				positionsNothing in this clause shall be construed as preventing
				a hospital described in subclause (I) from applying for additional residency
				positions under this paragraph that are not reserved for distribution under
				this clause.
									(iii)Reference
				resident level
									(I)In
				generalExcept as otherwise provided in subclause (II), the
				reference resident level specified in this clause for a hospital is the
				resident level for the most recent cost reporting period of the hospital ending
				on or before the date of enactment of this paragraph, for which a cost report
				has been settled (or, if not, submitted (subject to audit)), as determined by
				the Secretary.
									(II)Use of most
				recent accounting period to recognize expansion of existing program or
				establishment of new programIf a hospital submits a timely
				request to increase its resident level due to an expansion of an existing
				residency training program or the establishment of a new residency training
				program that is not reflected on the most recent cost report that has been
				settled (or, if not, submitted (subject to audit)), subject to the discretion
				of the Secretary, the reference resident level for such hospital is the
				resident level for the cost reporting period that includes the additional
				residents attributable to such expansion or establishment, as determined by the
				Secretary.
									(C)Considerations
				in redistributionIn determining for which hospitals the increase
				in the otherwise applicable resident limit is provided under subparagraph (B)
				(other than an increase under subparagraph (B)(ii)), the Secretary shall take
				into account the demonstrated likelihood of the hospital filling the positions
				within the first 3 cost reporting periods beginning on or after July 1, 2010,
				made available under this paragraph, as determined by the Secretary.
							(D)Priority for
				certain areasIn determining for which hospitals the increase in
				the otherwise applicable resident limit is provided under subparagraph (B)
				(other than an increase under subparagraph (B)(ii)), the Secretary shall
				distribute the increase to hospitals based on the following criteria:
								(i)The Secretary
				shall give preference to hospitals that submit applications for new primary
				care and general surgery residency positions. In the case of any increase based
				on such preference, a hospital shall ensure that—
									(I)the position made
				available as a result of such increase remains a primary care or general
				surgery residency position for not less than 10 years after the date on which
				the position is filled; and
									(II)the total number
				of primary care and general surgery residency positions in the hospital
				(determined based on the number of such positions as of the date of such
				increase, including any position added as a result of such increase) is not
				decreased during such 10-year period.
									In the case
				where the Secretary determines that a hospital no longer meets the requirement
				of subclause (II), the Secretary may reduce the otherwise applicable resident
				limit of the hospital by the amount by which such limit was increased under
				this paragraph.(ii)The Secretary
				shall give preference to hospitals that emphasize training in community health
				centers and other community-based clinical settings.
								(iii)The Secretary
				shall give preference to hospitals in States that have more medical students
				than residency positions available (including a greater preference for those
				States with smaller resident-to-medical-student ratios). In determining the
				number of medical students in a State for purposes of the preceding sentence,
				the Secretary shall include planned students at medical schools which have
				provisional accreditation by the Liaison Committee on Medical Education or the
				American Osteopathic Association.
								(iv)The Secretary
				shall give preference to hospitals in States that have low
				resident-to-population ratios (including a greater preference for those States
				with lower resident-to-population ratios).
								(E)Limitation
								(i)In
				generalExcept as provided in clause (ii), in no case may a
				hospital (other than a hospital described in subparagraph (B)(ii)(I), subject
				to the limitation under subparagraph (B)(ii)(III)) apply for more than 50
				full-time equivalent additional residency positions under this
				paragraph.
								(ii)Increase in
				number of additional positions available for distributionThe
				Secretary shall increase the number of full-time equivalent additional
				residency positions a hospital may apply for under this paragraph if the
				Secretary determines that the number of additional residency positions
				available for distribution under subparagraph (A)(ii) exceeds the number of
				such applications approved.
								(F)Application of
				per resident amounts for primary care and nonprimary careWith
				respect to additional residency positions in a hospital attributable to the
				increase provided under this paragraph, the approved FTE resident amounts are
				deemed to be equal to the hospital per resident amounts for primary care and
				nonprimary care computed under paragraph (2)(D) for that hospital.
							(G)DistributionThe
				Secretary shall distribute the increase to hospitals under this paragraph not
				later than 2 years after the date of enactment of this
				paragraph.
							.
				(b)IME
				(1)In
			 generalSection 1886(d)(5)(B)(v) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)(v)), in the second sentence, is amended—
					(A)by striking
			 subsection (h)(7) and inserting subsections (h)(7) and
			 (h)(8); and
					(B)by striking
			 it applies and inserting they apply.
					(2)Conforming
			 provisionSection 1886(d)(5)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)) is amended by adding at the end the following
			 clause:
					
						(x)For discharges occurring on or after the
				date of enactment of this clause, insofar as an additional payment amount under
				this subparagraph is attributable to resident positions distributed to a
				hospital under subsection (h)(8)(B), the indirect teaching adjustment factor
				shall be computed in the same manner as provided under clause (ii) with respect
				to such resident
				positions.
						.
				3.Counting resident time
			 in outpatient settings
			(a)GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)) is
			 amended—
				(1)by striking
			 shall be counted and that all the time  and inserting “shall be
			 counted and that—
					
						(i)effective for
				cost reporting periods beginning before July 1, 2009, all the
				time
						;
				(2)in clause (i), as
			 inserted by paragraph (1), by striking the period at the end and inserting
			 ; and; and
				(3)by inserting
			 after clause (i), as so inserted, the following new clause:
					
						(ii)effective for cost reporting periods
				beginning on or after July 1, 2009, all the time so spent by a resident shall
				be counted towards the determination of full-time equivalency, without regard
				to the setting in which the activities are performed, if the hospital continues
				to incur the costs of the stipends and fringe benefits of the resident during
				the time the resident spends in that
				setting.
						.
				(b)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended—
				(1)by striking
			 (iv) Effective for discharges occurring on or after October 1,
			 1997 and inserting (iv)(A) Effective for discharges occurring on
			 or after October 1, 1997, and before July 1, 2009; and
				(2)by inserting
			 after subparagraph (A), as inserted by paragraph (1), the following new
			 subparagraph:
					
						(B)Effective for discharges occurring on or
				after July 1, 2009, all the time spent by an intern or resident in patient care
				activities at an entity in a nonhospital setting shall be counted towards the
				determination of full-time equivalency if the hospital continues to incur the
				costs of the stipends and fringe benefits of the intern or resident during the
				time the intern or resident spends in that
				setting.
						.
				(c)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) or for direct graduate medical education costs
			 under section 1886(h) of such Act (42 U.S.C. 1395ww(h)).
			4.Rules for counting
			 resident time for didactic and scholarly activities and other
			 activities
			(a)GMESection
			 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)), as amended by section
			 3, is amended—
				(1)in paragraph
			 (4)(E)—
					(A)by designating the
			 first sentence as a clause (i) with the heading In general and appropriate
			 indentation and by striking Such rules and inserting
			 Subject to clause (ii), such rules; and
					(B)by adding at the
			 end the following new clause:
						
							(ii)Treatment of
				certain nonhospital and didactic activitiesSuch rules shall provide that all time
				spent by an intern or resident in an approved medical residency training
				program in a nonhospital setting that is primarily engaged in furnishing
				patient care (as defined in paragraph (5)(K)) in non-patient care activities,
				such as didactic conferences and seminars, but not including research not
				associated with the treatment or diagnosis of a particular patient, as such
				time and activities are defined by the Secretary, shall be counted toward the
				determination of full-time
				equivalency.
							;
					(2)in paragraph (4),
			 by adding at the end the following new subparagraph:
					
						(I)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subsection, all the time
				that is spent by an intern or resident in an approved medical residency
				training program on vacation, sick leave, or other approved leave, as such time
				is defined by the Secretary, and that does not prolong the total time the
				resident is participating in the approved program beyond the normal duration of
				the program shall be counted toward the determination of full-time
				equivalency.
						;
				and
				(3)in
			 paragraph (5), by adding at the end the following new subparagraph:
					
						(K)Nonhospital
				setting that is primarily engaged in furnishing patient careThe term nonhospital setting that is
				primarily engaged in furnishing patient care means a nonhospital
				setting in which the primary activity is the care and treatment of patients, as
				defined by the
				Secretary.
						.
				(b)IME
			 determinationsSection
			 1886(d)(5)(B) of such Act (42 U.S.C. 1395ww(d)(5)(B)) is amended by adding at
			 the end the following new clause:
				
					(x)(I)The provisions of subparagraph (I) of
				subsection (h)(4) shall apply under this subparagraph in the same manner as
				they apply under such subsection.
						(II)In
				determining the hospital’s number of full-time equivalent residents for
				purposes of this subparagraph, all the time spent by an intern or resident in
				an approved medical residency training program in non-patient care activities,
				such as didactic conferences and seminars, as such time and activities are
				defined by the Secretary, that occurs in the hospital shall be counted toward
				the determination of full-time equivalency if the hospital—
							(aa)is recognized as a subsection (d)
				hospital;
							(bb)is recognized as a subsection (d) Puerto
				Rico hospital;
							(cc)is reimbursed under a reimbursement
				system authorized under section 1814(b)(3); or
							(dd)is a provider-based hospital
				outpatient department.
							(III)In
				determining the hospital’s number of full-time equivalent residents for
				purposes of this subparagraph, all the time spent by an intern or resident in
				an approved medical residency training program in research activities that are
				not associated with the treatment or diagnosis of a particular patient, as such
				time and activities are defined by the Secretary, shall not be counted toward
				the determination of full-time
				equivalency.
						.
			(c)Effective
			 dates; application
				(1)In
			 generalExcept as otherwise
			 provided, the Secretary of Health and Human Services shall implement the
			 amendments made by this section in a manner so as to apply to cost reporting
			 periods beginning on or after January 1, 1983.
				(2)Direct
			 GMESection 1886(h)(4)(E)(ii) of the Social Security Act, as
			 added by subsection (a)(1)(B), shall apply to cost reporting periods beginning
			 on or after July 1, 2008.
				(3)IMESection 1886(d)(5)(B)(x)(III) of the Social
			 Security Act, as added by subsection (b), shall apply to cost reporting periods
			 beginning on or after October 1, 2001. Such section, as so added, shall not
			 give rise to any inference on how the law in effect prior to such date should
			 be interpreted.
				(4)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act or for direct graduate medical education costs under section 1886(h) of
			 such Act.
				5.Preservation of
			 resident cap positions from closed and acquired hospitals
			(a)GMESection 1886(h)(4)(H) of the Social
			 Security Act (42 U.S.C. 1395ww(h)(4)(H)) is amended by adding at the end the
			 following new clauses:
				
					(vi)Redistribution
				of residency slots after a hospital closes
						(I)In
				generalSubject to the succeeding provisions of this clause, the
				Secretary shall, by regulation, establish a process under which, in the case
				where a hospital with an approved medical residency program closes on or after
				the date of enactment of the Balanced Budget Act of 1997, the Secretary shall
				increase the otherwise applicable resident limit under this paragraph for other
				hospitals in accordance with this clause.
						(II)Priority for
				hospitals in certain areasSubject to the succeeding provisions
				of this clause, in determining for which hospitals the increase in the
				otherwise applicable resident limit is provided under such process, the
				Secretary shall distribute the increase to hospitals located in the following
				priority order (with preference given within each category to hospitals that
				are members of the same affiliated group (as defined by the Secretary under
				clause (ii)) as the closed hospital):
							(aa)First, to
				hospitals located in the same core-based statistical area as, or a core-based
				statistical area contiguous to, the hospital that closed.
							(bb)Second, to
				hospitals located in the same State as the hospital that closed.
							(cc)Third, to
				hospitals located in the same region of the country as the hospital that
				closed.
							(dd)Fourth, to all
				other hospitals.
							(III)Requirement
				hospital likely to fill position within certain time periodThe
				Secretary may only increase the otherwise applicable resident limit of a
				hospital under such process if the Secretary determines the hospital has
				demonstrated a likelihood of filling the positions made available under this
				clause within 3 years.
						(IV)LimitationThe
				aggregate number of increases in the otherwise applicable resident limits for
				hospitals under this clause shall be equal to the number of resident positions
				in the approved medical residency programs that closed on or after the date
				described in subclause (I).
						(vii)Special rule
				for acquired hospitals
						(I)In
				generalIn the case of a hospital that is acquired (through any
				mechanism) by another entity with the approval of a bankruptcy court, during a
				period determined by the Secretary (but not less than 3 years), the applicable
				resident limit of the acquired hospital shall, except as provided in subclause
				(II), be the applicable resident limit of the hospital that was acquired (as of
				the date immediately before the acquisition), without regard to whether the
				acquiring entity accepts assignment of the Medicare provider agreement of the
				hospital that was acquired, so long as the acquiring entity continues to
				operate the hospital that was acquired and to furnish services, medical
				residency programs, and volume of patients similar to the services, medical
				residency programs, and volume of patients of the hospital that was acquired
				(as determined by the Secretary) during such period.
						(II)LimitationSubclause
				(I) shall only apply in the case where an acquiring entity waives the right as
				a new provider under the program under this title to have the otherwise
				applicable resident limit of the acquired hospital re-established or
				increased.
						.
			(b)IMESection
			 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)), in
			 the second sentence, as amended by section 3, is amended by striking
			 subsections (h)(7) and (h)(8) and inserting subsections
			 (h)(4)(H)(vi), (h)(4)(H)(vii), (h)(7), and (h)(8).
			(c)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) or for direct graduate medical education costs
			 under section 1886(h) of such Act (42 U.S.C. Section 1395ww(h)).
			(d)No effect on
			 temporary FTE cap adjustmentsThe amendments made by this section
			 shall not effect any temporary adjustment to a hospital's FTE cap under section
			 413.79(h) of title 42, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act).
			
